UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
STEPHEN A. MAYBANK,           )
                              )
          Plaintiff,          )
                              )
          v.                  )       Civil Action No. 10-2218 (RWR)
                              )
JOHN M. MCHUGH,               )
                              )
          Defendant.          )
______________________________)


                            MEMORANDUM ORDER

     Pro se plaintiff Stephen Maybank brings claims under Title

VII of the Civil Rights Act of 1964, codified as amended at 42

U.S.C. § 2000e et seq., and has moved for court appointed

counsel.   “Upon application by the complainant and in such

circumstances as the court may deem just, the court may appoint

an attorney for such complainant[.]”     42 U.S.C.

§ 2000e-5(f)(1).   Although this provision “gives plaintiffs a

right to request representation, it does not create a statutory

right to have counsel actually appointed.”     Poindexter v. FBI,

737 F.2d 1173, 1179 (D.C. Cir. 1984) (internal citation omitted).

Whether to appoint counsel “rests in the sound discretion of the

trial judge.”   Id.    Once a plaintiff “makes a clear request for

invocation of the attorney appointment power[,]” a court must

consider “(1) the ability of the plaintiff to afford an attorney;

(2) the merits of the plaintiff's case; (3) the efforts of the
                               - 2 -

plaintiff to secure counsel; and (4) the capacity of the

plaintiff to present the case adequately without aid of counsel.”

Id. at 1184-85.

     Maybank argues that he is scheduled to be overseas from mid-

January 2011 through June 2011 in connection with his job with

the U.S. Army Corps of Engineers, and that a court appointed

attorney would assist him in submitting filings in connection

with this case while he is out of the country.    This statement

might suffice to show that Maybank is incapable of presenting his

case adequately without the aid of counsel.   However, Maybank’s

motion does not address his ability to afford counsel, the merits

of his case, or his previous efforts to secure counsel.    See

Robinson-Reeder v. Am. Council on Educ., 626 F. Supp. 2d 11, 16

(D.D.C. 2009) (denying pro se plaintiff’s motion to appoint

counsel and noting that the plaintiff had offered “scant support

for her request [to appoint counsel] beyond her own assertions”

about her inability to afford counsel, the merits of her claim,

and her ability to present the case without counsel, and further

noting that she had made no showing with respect to her efforts

to obtain counsel).   Accordingly, it is hereby

     ORDERED that the plaintiff’s motion [2] for court appointed

counsel be, and hereby is DENIED without prejudice to plaintiff

refiling the motion with evidence documenting his inability to

afford an attorney and his previous efforts to secure counsel,
                              - 3 -

and any additional explanation as to why he will be incapable of

presenting his case without the aid of counsel.

     SIGNED this 22nd day of January, 2011.


                                      __________/s/_______________
                                      RICHARD W. ROBERTS
                                      United States District Judge